DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 07/12/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-18 are allowed.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of remote management of a device. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
US 20060031828 A1, which discloses method of updating the software of network devices.
US 9542172 B2, which discloses automatic updating of applications.
US 20110040829 A1, which discloses a method for remote management of a device.
US 9851980 B1, which discloses distributed update service enabling update requests.
US 20060236378 A1, which discloses connecting VPN users in a public network.
US 20050185647 A1, which discloses establishing a secured communications link to form a virtual private network.
US 8892735 B1, which discloses using an authentication key for initiating a connection between a client and a secure server.
US 20130262642 A1, which discloses remote management for a computing device.
US 7975058 B2, which discloses a system and method for remote access of network devices having private addresses.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446